Citation Nr: 0604605	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  02-13 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from January 1979 to May 1998.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to the requested benefit.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

The veteran contends that his service-connected diabetes 
mellitus has either caused or has aggravated his diagnosed 
hypertension.  Therefore, he believes that service connection 
is warranted.

The evidence includes a VA examination conducted in January 
2002 which diagnosed hypertension.  However, the examination 
contained no opinion as to whether or not the veteran's 
service-connected diabetes mellitus either caused the 
diagnosed hypertension or aggravated it.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc), which held, in 
pertinent part, that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation".  Therefore, the Board is of the 
opinion that another VA examination is necessary to a fair 
and thorough disposition in this case.

The veteran is hereby advised of the importance of his 
reporting for any scheduled examination, and of the possible 
adverse consequences of failure to so report.  See 38 C.F.R. 
§ 3.655 (2005).


Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded VA examination 
to assess the relationship, if any, between his 
service-connected diabetes mellitus and his 
currently claimed hypertension.  The claims 
folder must be provided to the examiner(s) in 
conjunction with the examination, and it must be 
noted in the examination report that the claims 
folder was so reviewed. 

a.  After reviewing all the evidence of record, 
to include the articles submitted as evidence 
by the veteran, the examiner should render an 
opinion as to whether it is more likely than 
not (i.e., to a degree of probability greater 
than 50 percent), at least as likely as not 
(i.e., a probability of 50 percent), or 
unlikely (i.e., a probability of less than 50 
percent), that the veteran's service-connected 
diabetes mellitus has either caused or has 
aggravated the diagnosed hypertension.

b.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

c.  If the examiner determines that 
hypertension was not caused by diabetes, but 
has been aggravated by it, an opinion should be 
expressed, to the extent feasible, as to the 
degree to which the veteran's hypertension 
causes disability over and above the degree of 
disability existing prior to the aggravation.

d.  Note:  The term "aggravation," as 
pertinent to the resolution of the veteran's 
claim, denotes an identifiable, incremental, 
permanent increase in severity of the otherwise 
non-service-connected hypertension by the 
service-connected diabetes.

e.  All special tests and studies deemed 
appropriate to render the requested opinion 
must be conducted.  A complete rationale for 
any opinion expressed must be provided.

2.  Once the above-requested development has been 
completed, the veteran's claim for service 
connection for hypertension must be 
readjudicated.  If the claim remains denied, he 
and his representative must be provided with a 
Supplemental statement of the case (SSOC) and an 
opportunity to respond.  The case should then be 
returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

